DETAILED ACTION
The following is a response to Applicant’s communications filed May 28, 2021 that included amendments, which have been entered. As a result of these amendments, claims 1-12 are allowable.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



REASONS FOR ALLOWANCE
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 101
Examiner finds that the additional elements recited in claims 1, 5, & 9, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly recited in claim 5 & 9:
receiving a prescriptive model comprising a structured set of data and one or more instances of templates of a technical and/or business prescriptive domain, … wherein the templates of the technical and/or business prescriptive domain are electronic markup language documents; 
translating, by a processor, an electronic markup language document of the prescriptive model into a technical prescriptive model using a set of mapping rules to translate the electronic markup language document of the instance(s) of the templates of the business prescriptive domain into instance(s) of the templates of the technical prescriptive domain from which the business prescriptive domain extends …; 
solving, by the processor, the optimization model using an optimization software package; and 
presenting to the user an output defining a solution from the solved optimization model …, wherein the output is presented on a graphical user interface of a computing device, wherein the user, using a user input device of a computer system …, selects goals and constraints which are presented as part of the output as different graphical objects via the graphical user interface, wherein the output in a form of a bar chart or a map … based on the user's selected goals and constraints, wherein as the user makes choices around different goals and constraints via a graphical user interface control element, the prescriptive model is adapted dynamically and the prescriptive model will dynamically change a representation of data in the graphical user interface.

Therefore, the 35 USC 101 rejections set forth in the previous action are withdrawn.

Prior Art
The closest prior art include de Souza, et al. (US 20050038780 A1), hereinafter Souza, Trenkov, et al. (US 20160004973 A1), hereinafter Trenkov, and Goemans, Lecture Notes for 18.310A Linear Programming, MIT (2015), hereinafter Goemans; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1, 5, & 9. For at least the reasons described in the PTAB decision dated May 13, 2021, Examiner submits that Souza does not disclose the limitation reciting “translating... the technical prescriptive model into an optimization model.”
Further, these references fail to teach or disclose, either alone or in combination, the following combination of claim features required by claim 1, and similarly claims 5 & 9:
receiving a prescriptive model comprising a structured set of data and one or more instances of templates of a technical and/or business prescriptive domain, … wherein the templates of the technical and/or business prescriptive domain are electronic markup language documents; 
translating, by a processor, an electronic markup language document of the prescriptive model into a technical prescriptive model using a set of mapping rules to translate the electronic markup language document of the instance(s) of the templates of the business prescriptive domain into instance(s) of the templates of the technical prescriptive domain from which the business prescriptive domain extends …; 
translating, by the processor, the technical prescriptive model into an optimization model by executing an optimization model generator associated to the technical prescriptive model, wherein the translations expose a user to natural language definitions of business concepts, business constraints and business goals …;
presenting to the user an output defining a solution from the solved optimization model comprising computed decision variables mapped to business decisions, wherein the solution satisfies all the goals and constraints within the prescriptive and optimization models, … wherein the output in a form of a bar chart or a map shows a current summary of the generic optimization problem based on the user's selected goals and constraints.

Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, 5, & 9 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Souza, Trenkov, and Goemans and/or any other additional reference(s) would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623